Mr. Justice McDonald delivered the opinion of the court. 2. Appeal and error, § 1060*—when error cannot be predicated upon giving of an instruction. Error cannot be predicated upon thev giving of an instruction where the record fails to disclose on whose behalf it was given. 3. Damages, § 200*—when instruction properly refused. An instruction excluding the element of profits held properly refused where there was no evidence tending to show profits and plaintiff made no claim therefor. 4. Appeal and error, § 1514*—when improper remarles of counsel are not reversible error. Improper remarks of plaintiff’s counsel in his closing argument to the jury were not reversible error where plaintiff’s recovery was limited to moneys actually advanced by him, in an action on the common counts.